DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they do not have proper cross hatching to allow for easy and accurate discernment of the individual elements of the invention, particularly Figs. 6-20, and 23-43.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 13, 14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLASSEN (US 10,132,392).
Regarding claim 1, KLASSEN  discloses a gearbox device comprising: a sun gear (164) defining an inner race on an exterior surface thereof, wherein the sun gear (164) defines an axis between a first end and an opposite second end of the sun gear (164); a ring gear (168) defining an outer race on an interior surface thereof, wherein the ring gear (168) is coaxial with the sun gear (164); an inner set of planets (174) in geared contact with the inner race of the sun gear (164); an outer set of planets (172) in geared contact with the outer race of the ring gear (168); wherein each of the inner set of planets (174) is in geared contact with at least two of the outer set of planets (172) and each of the outer set of planets (172) is in geared contact with at least two of the inner set of planets (174); and an intermediate gear (170, Fig. 44-46) defining an intermediate race in geared contact with one of: (a) the inner set of planets (174) or (b) the outer set of planets (172); and wherein one of the sun gear (164), the ring gear (168), and the intermediate gear (170, Fig. 44-46) is held stationary.
Regarding claim 2, KLASSEN  discloses the inner set of planets (174) each have a first axial length measured parallel to the axis of the sun gear (164); and the outer set of planets (172) each have a second axial length measured parallel to the axis of the sun gear (164), wherein the second axial length is different than the first axial length; and wherein the intermediate race is in geared contact with a longer axial gear set of: (a) the inner set of planets (174) or (b) the outer set of planets (172).
Regarding claim 3, KLASSEN  discloses the inner set of planets (174) and the outer set of planets (172) having a length in geared contact, and the inner set of planets (174), the outer set of planets (172), the inner race, the outer race, and the intermediate race having respective diameters selected to enable torque provided via one of the sun gear (164), the ring gear (168), or the intermediate gear (170, Fig. 44-46) to cause increased radial loading of the inner set of planets (174) and the outer set of planets (172) sufficient to overcome a separating force caused by the torque. [col. 19, lines 51-61]
Regarding claim 4, KLASSEN  discloses the at least one of: (a) the inner set of planets (174) or (b) the outer set of planets (172) each have a length-to-diameter ratio greater than 1:1.
Regarding claim 5, KLASSEN  discloses the inner set of planets (174) and the outer set of planets (172) each comprise two differently tapered portions.
	Regarding claim 13, KLASSEN  discloses at least one inner fence (64) configured to axially constrain the inner set of planets (174).
Regarding claim 14, KLASSEN  discloses at least one outer fence (52) configured to axially constrain the outer set of planets (172).
Regarding claim 16, KLASSEN  discloses each of the inner set of planets (174) and each of the outer set of planets (172) are hollow.

Allowable Subject Matter
Claims 6-12, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK D. KNIGHT whose telephone number is (571)272-7951. The examiner can normally be reached Telework M-F: 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK D KNIGHT/               Primary Examiner, Art Unit 3659